Title: From Alexander Hamilton to Richard Kidder Meade, 27 August 1782
From: Hamilton, Alexander
To: Meade, Richard Kidder



Albany Augt 27th. 1782

I thank you my dear Meade for your letter of the first of this month which you will perceive has travelled much faster than has been usual with our letters. Our correspondence hitherto has been unfortunate, nor in fact can either of us compliment himself on his punctuality but you were right in concluding that however indolence or accident may interrupt our intercourse, nothing will interrupt our friendship. Mine for you is built on the solid basis of a full conviction that you deserve it and that it is reciprocal and it is the more firmly fixed because you have few competitors. Experience is a continued comment on the worthlessness of the human race and the few exceptions we find have the greater right to be valued in proportion as they are rare. I know few men estimable, fewer amiable & when I meet with one of the last description it is not in my power to withhold my affection.
You reproach me with not having said enough about our little stranger. When I wrote last I was not sufficiently acquainted with him to give you his character. I may now assure you that your daughter when she sees him will not consult you about the choice or will only do it in respect to the rules of decorum. He is truly a very fine young gentleman, the most agreable in his conversation and manners of any I ever knew—nor less remarkable for his intelligence and sweetness of temper. You are not to imagine by my beginning with his mental qualifications that he is defective in personal. It is agreed on all hands, that he is handsome, his features are good, his eye is not only sprightly and expressive but it is full of benignity. His attitude in sitting is by connoisseurs esteemed graceful and he has a method of waving his hand that announces the future orator. He stands however rather awkwardly and his legs have not all the delicate slimness of his fathers. It is feared He may never excel as much in dancing which is probably the only accomplishment in which he will not be a model. If he has any fault in manners, he laughs too much. He has now passed his Seventh Month.
I am glad to find your prospect of being settled approaches. I am sure you will realize all the happiness you promise yourself with your amiable partner. I wish Fortune had not cast our lots at such a distance, Mrs. Meade you, Betsy & myself would make a most affectionate & most happy partie quarré.
As to myself I shall sit down in New York when it opens & the period we are told approaches. No man looks forward to a Peace with more pleasure than I do, though no man would sacrifice less to it than myself, If I were not convinced the people sigh for peace. I have been studying the Law for some months and have lately been licenced as an attorney. I wish to prepare myself by October for Examination as a Counsellor but some public avocations may possibly prevent me.
I had almost forgotten to tell you, that I have been pretty unanimously elected by the legislature of this state, a member of Congress to begin to serve in November. I do not hope to reform the State although I shall endeavour to do all the good I can.
Suffer Betsey & me to present our love to Mrs. Meade; she has a sisterly affection for you. My respects if you please to Mr. & Mrs. Fitzhugh.
God Bless you

A Hamilton

